Exhibit 10.6

 

AMENDED AND RESTATED INTERCREDITOR

AND SUBORDINATION AGREEMENT

 

THIS AMENDED AND RESTATED INTERCREDITOR AND SUBORDINATION AGREEMENT (this
“Agreement”) is made this 28th day of May, 2003, by and among BANK OF AMERICA,
N.A., a national banking association (together with its successors and assigns
are hereinafter referred to as the “Senior Lender”), PEQUOT PRIVATE EQUITY FUND
III, L.P., a Delaware limited partnership as collateral agent for itself and the
other Persons included in the term “Junior Lenders”, PEQUOT OFFSHORE PRIVATE
EQUITY PARTNERS III, L.P., a Delaware limited partnership (together with Pequot
Private Equity Fund III, L.P., the “Pequot Lender”), GENERAL ELECTRIC PENSION
TRUST, a New York common law trust, and NEW YORK LIFE CAPITAL PARTNERSHIP, II,
L.P., a Delaware limited partnership (together with their successors and assigns
are hereinafter referred to collectively as the “Junior Lenders”), and ANALEX
CORPORATION, a Delaware corporation (“Analex”), and the subsidiaries of Borrower
identified on the signature pages hereto (“Subsidiary Guarantors,” and, together
with Analex, separately and collectively, “Borrower”).

 

RECITALS

 

A. Analex is indebted to Pequot Lender for loans made July 18, 2003
(collectively, the “First Junior Loan”) in the aggregate principal amount of
$10,000,000, which indebtedness is evidenced by secured subordinated promissory
notes dated July 18, 2003 (collectively, the “First Junior Note”) made by
Borrower and payable to Pequot Lender. The Subsidiary Guarantors have guaranteed
payment of the Junior Indebtedness.

 

B. Analex is indebted to Junior Lenders for loans made of even date herewith
(collectively, the “Second Junior Loan” and collectively with the First Junior
Loan, the “Junior Loans”) in the aggregate principal amount of up to
$37,000,000, which indebtedness is evidenced by convertible secured senior
subordinated promissory notes (collectively, the “Second Junior Note” and
collectively with the First Junior Note, the “Junior Note”).

 

C. Analex has executed that certain promissory note (the “Senior Note”) with a
principal balance not to exceed $20,000,000 in favor of Senior Lender, payable
with interest and upon the terms and conditions described therein. Analex may
from time to time execute amendments to the Senior Note in favor of the Senior
Lender for one or more increases which may be made to Analex in the Senior
Lender’s sole discretion pursuant to Annual Guidance Facility Loans, an
aggregate additional principal sum not to exceed $20,000,000 evidencing certain
loans from the Senior Lender to Analex (collectively, the “Senior Loan”), which
Senior Note is secured by, among other things, a security interest (as the same
may be hereafter amended, extended, restated, supplemented, increased,
consolidated, renewed or otherwise modified or replaced from time to time, the
“Senior Lien”) covering certain personal property more particularly described on
Schedule A attached hereto and made a part hereof (the “Collateral”). The
Subsidiary Guarantors have guaranteed payment of the Senior Indebtedness.



--------------------------------------------------------------------------------

D. In connection with the First Note Purchase Agreement (as hereinafter
defined), Pequot Lender, the Senior Lender and Analex entered into an
Intercreditor and Subordination Agreement dated July 18, 2003 (the “Original
Intercreditor Agreement”).

 

E. The Senior Lender is unwilling to permit the indebtedness evidenced by the
Junior Note and to continue the Senior Loan unless the rights of Junior Lenders
under the Junior Loan Documents (hereinafter defined) are, among other things,
limited such that (i) Junior Lenders can only take action against the Borrower
or the Collateral to the extent provided herein while the Senior Loan remains
unpaid, (ii) Junior Lenders can only take actions to delay refinance,
foreclosure or collection of the Senior Loan to the extent provided herein, and
(iii) the Senior Lender will control the disposition of Junior Lenders’ claims
against the Borrower and the Collateral in the event of the Borrower’s
bankruptcy or debtor reorganization proceedings to the extent provided herein.

 

F. The Senior Lender and Junior Lenders have agreed that the Junior Loan
Documents are to be subordinated such that, among other things, they will
provide only the rights provided herein for payment to and enforcement by Junior
Lenders until such time as the Borrower owns the Collateral free and clear of
the Senior Loan Documents (hereinafter defined) and the Senior Loan has been
repaid.

 

G. In consideration of the consent by the Senior Lender to the issuance by
Analex of the Junior Note and the execution and delivery by the Senior Lender of
the Amended and Restated Credit Agreement substantially in the form attached
hereto and the other Loan Documents, as defined therein, Junior Lender is
willing to execute and deliver this Agreement amending and restating the
Original Intercreditor Agreement in its entirety.

 

NOW, THEREFORE, in consideration of the foregoing, the Senior Lender and Junior
Lenders hereby covenant and agree as follows:

 

ARTICLE I

DEFINED TERMS

 

Section 1.1 Definitions. Unless otherwise defined herein, all capitalized terms
used herein and defined in the Senior Loan Documents are used herein as therein
defined. The following terms shall have the meanings herein specified unless the
context otherwise requires (such meanings to apply to such terms in both the
singular and plural forms):

 

“Agreement” means this Amended and Restated Intercreditor and Subordination
Agreement by and among the Senior Lender, Junior Lenders and the Borrower.

 

“Collateral” shall have the meaning provided in the third recital.

 

“Enforcement Action” means the commencement of the exercise of any remedies
against Borrower to enforce the Junior Loan under the Junior Loan Documents
including, without limitation, the commencement of any litigation or proceeding,
including the commencement of any foreclosure proceeding, the exercise of any
power of sale, the sale by advertisement, the

 

2



--------------------------------------------------------------------------------

taking of a deed or assignment in lieu of foreclosure, the obtaining of a
receiver or the taking of any other enforcement action against, or the taking of
possession or control of, any of the Collateral, but specifically excludes (a)
requests and demands made upon Borrower by delivery of notices to Borrower and
the cure by Junior Lenders of any Default by Borrower under the Senior Loan
Documents as provided herein, (b) assertion or enforcement of any right of the
Junior Lenders to receive payment from proceeds of a foreclosure sale of any
Collateral incident to foreclosure of the liens or security interests of the
Senior Loan Documents which may remain after payment of costs and expenses of
such foreclosure and payment and satisfaction in full of the Senior Indebtedness
and (c) the filing of claims in any Insolvency Proceeding concerning Borrower as
may be required to protect and preserve the right of the Junior Lenders to
participate in such Insolvency Proceeding as creditor and to participate in
distributions of assets of Borrower in said Insolvency Proceeding with respect
to the Junior Indebtedness after payment and satisfaction in full of the Senior
Indebtedness, but subject in all respects to the rights of the Senior Lender
under and as provided in this Agreement and without in any way impairing or
affecting the right of the Senior Lender to require performance and observance
by Junior Lenders of or the obligations of Junior Lenders to perform and observe
the covenants, undertakings and agreements of Junior Lender under and as
provided in this Agreement.

 

“First Note Purchase Agreement” shall mean that certain Subordinated Note and
Series A Convertible Preferred Stock Purchase Agreement dated July 18, 2003 by
and among Analex and the Pequot Lender.

 

“Insolvency Proceeding” means any proceeding under Title 11 of the United States
Code (11 U.S.C. Sec. 101 et. seq.) or any other insolvency, liquidation,
reorganization or other similar proceeding concerning Borrower, any action for
the dissolution of Borrower, any proceeding (judicial or otherwise) concerning
the application of the assets of Borrower, for the benefit of its creditors, the
appointment of or any proceeding seeking the appointment of a trustee, receiver
or other similar custodian for all or any substantial part of the assets of
Borrower or any other action concerning the adjustment of the debts of Borrower,
the cessation of business by Borrower, except following a sale, transfer or
other disposition of all or substantially all of the assets of Borrower in a
transaction permitted under the Senior Loan Documents.

 

“Junior Indebtedness” shall mean, collectively, all of the indebtedness of the
Borrower for borrowed money, including interest thereon and any other amounts
payable in respect thereof or in connection therewith, evidenced by:

 

(a) the Junior Note; and

 

(b) the Note Purchase Agreements.

 

“Junior Loans” shall have the meaning provided in the second recital.

 

“Junior Loan Documents” shall mean the Junior Note and Note Agreements and any
and all instruments, documents and agreements now or hereafter evidencing,
securing or guarantying the Junior Indebtedness.

 

3



--------------------------------------------------------------------------------

“Junior Note” shall have the meaning provided in the second recital.

 

“Note Purchase Agreements” shall mean collectively, the First Note Purchase
Agreement and the Second Note Purchase Agreement.

 

“Plan Voting Rights” means, with respect to any Person, the rights of such
Person to vote to approve or reject any plan of reorganization in respect of the
Borrower in an Insolvency Proceeding.

 

“Second Note Purchase Agreement” shall mean that certain Purchase Agreement
dated May 28, 2004 by and among Junior Lenders and Analex.

 

“Senior Indebtedness” shall mean, collectively, all of the indebtedness,
liabilities and obligations of Borrower evidenced by the Senior Note and all
amounts due or to become due pursuant to the Senior Loan Documents.

 

“Senior Lien” shall have the meaning provided in the second recital.

 

“Senior Loan” shall have the meaning provided in the second recital.

 

“Senior Loan Documents” shall mean the Senior Note, the Senior Lien and any and
all instruments, documents and agreements now or hereafter evidencing, securing
or guarantying the Senior Indebtedness.

 

ARTICLE II

SUBORDINATION; STANDSTILL; PAYMENTS

 

Section 2.1 Subordination. Except as set forth in Section 2.5, Junior Lenders
hereby agrees that the Junior Indebtedness is and shall be subordinate, to the
extent and in the manner hereinafter set forth, to the prior payment in full of
the Senior Indebtedness. Except as specifically provided in Section 2.5 hereof,
no payment shall be made by or on behalf of the Borrower for or on account of
any Junior Indebtedness, and Junior Lenders shall not take or receive from the
Borrower, directly or indirectly, in cash or other property or by setoff or in
any other manner, including, without limitation, from or by way of Collateral,
payment of all or any of the Junior Indebtedness, unless and until the Senior
Indebtedness shall have been paid in full.

 

Section 2.2 Standstill Limitation on Junior Lender Rights.

 

(a) Notwithstanding Junior Lender’s rights under applicable law or any provision
of the Junior Loan Documents to the contrary, Junior Lenders hereby acknowledges
and agrees that it shall not (A) accelerate the Junior Indebtedness or any
portion thereof, or (B) take any Enforcement Action until, in any such case, the
earlier of (i) the satisfaction in full of the Senior Indebtedness or (ii) the
acquisition of the Senior Indebtedness by Junior Lenders. Junior Lender hereby
waives any right it may have to require that the Senior Lender marshal any
assets of Borrower in favor of Junior Lenders and Junior Lenders agree that

 

4



--------------------------------------------------------------------------------

it shall not acquire, by subrogation or otherwise, any lien, estate, right or
other interest in any of the Collateral or the proceeds therefrom that is or may
be prior to any Senior Loan Document.

 

(b) Until the earlier of (i) the satisfaction in full of the Senior Indebtedness
or (ii) the acquisition of the Senior Indebtedness by Junior Lenders, Junior
Lenders hereby covenants and agrees that it will not acquiesce, petition or
otherwise invoke or cause any other Person to invoke the process of the United
States of America, any state or other political subdivision thereof or any other
jurisdiction, any entity exercising executive, legislative, judicial, regulatory
or administrative functions of or pertaining to government for the purpose of
commencing or sustaining a case against Borrower, under a Federal or state
bankruptcy, insolvency or similar law or appointing a receiver, liquidator,
assignee, trustee, custodian, sequestrator or other similar official of Borrower
or all or any part of its property or assets or ordering the winding-up or
liquidation of the affairs of Borrower.

 

Section 2.3 Non-Interference by Junior Lender. Until such time as Junior Lenders
are permitted to take an Enforcement Action in accordance with the terms of
Section 2.2 or Section 2.5, Junior Lenders shall not institute any judicial or
administrative proceeding against Borrower or the Senior Lender which directly
or indirectly would interfere with or delay the exercise by the Senior Lender of
its rights and remedies in respect of the Collateral or any part thereof or
under the Senior Loan Documents or this Agreement. Without limiting the
generality of the foregoing, in the event of a bankruptcy or insolvency of
Borrower, Junior Lenders shall not object to or oppose any efforts by the Senior
Lender to obtain relief from the automatic stay under Section 362 of the United
States Bankruptcy Code or to seek to cause such entity’s bankruptcy estate to
abandon the Collateral (or any portion thereof) that is subject to the Senior
Lien.

 

Section 2.4 Assignment of Voting Rights. The Junior Lender hereby absolutely,
irrevocably and unconditionally assigns and sets over to the Senior Lender all
of Junior Lenders’ Plan Voting Rights in any Insolvency Proceeding respecting
Borrower.

 

Section 2.5 Payments on Junior Indebtedness.

 

(a) Except as otherwise provided in Section 2.5(b), as long as no Event of
Default has occurred and is continuing under the Senior Lien or other Senior
Loan Documents or would occur as a result of any such payment (taking into
account scheduled payments of interest and prepayments of principal), Junior
Lenders may receive and retain quarterly payments of interest and payments of
principal (including prepayments) on the Junior Indebtedness pursuant to the
Junior Note from Borrower.

 

(b) If any such Event of Default (other than an Event of Default arising from
the failure to pay any sum of money, including principal (whether due upon
acceleration of maturity or otherwise), interest, fees, expenses or any other
amount or an Event of Default arising from a cross-default with respect to the
Junior Indebtedness which has not been waived by Junior Lenders) shall have
occurred and be continuing, and if the Senior Lender has not waived such Event
of Default or fails to exercise any of its remedies (other than requests and
demands made upon Borrower by delivery of notices to Borrower) against Borrower
within

 

5



--------------------------------------------------------------------------------

180 days after (i) Senior Lender has given notice of such Event of Default to
Junior Lender pursuant to Section 3.1 or (ii) the earlier maturity date of any
note, Junior Lender may receive and retain quarterly payments of interest and
payments of principal (including prepayments but excluding any principal payment
the maturity of which has been accelerated) on the Junior Indebtedness pursuant
to the Junior Note from Borrower and Junior Lender may undertake any Enforcement
Action against Borrower, provided that any money or other property collected or
received by Junior Lender pursuant to such Enforcement Action in excess of what
Junior Lenders are entitled to pursuant to the Junior Loan Documents and this
Section 2.5 (excluding any principal payment the maturity of which has been
accelerated) shall be applied to the Senior Indebtedness until the Senior
Indebtedness is satisfied in full. If Senior Lender exercises any remedy against
Borrower with respect to the Senior Indebtedness, Junior Lender may exercise the
same remedy against Borrower with respect to the Junior Indebtedness, provided
that any money or other property collected or received by Junior Lender pursuant
to the exercise of such remedy shall be applied to the Senior Indebtedness until
the Senior Indebtedness is satisfied in full. Notwithstanding the foregoing,
during any 360-day period, the aggregate number of days during which payments to
and Enforcement Action by Junior Lender may be blocked as a result of any one
such Event of Default and the failure of the Senior Lender to exercise its
remedies shall not exceed 180 days.

 

Section 2.6 Distributions Held in Trust. If Junior Lenders receive any cash
distributions in respect of, or other proceeds of, the Collateral (including,
without limitation, (i) any distribution arising directly or indirectly from any
lien of the Senior Lender being avoided, declared to be fraudulent, or otherwise
set aside under the provisions of any law governing fraudulent conveyances or
transfers, and (ii) any distribution arising directly or indirectly by reason of
or in connection with an Insolvency Proceeding), in excess of what Junior
Lenders are entitled to pursuant to the Junior Loan Documents and Section 2.5
(or would have been entitled to if such Insolvency Proceeding had not occurred
or if any such lien had not been avoided, declared to be fraudulent, or
otherwise set aside under the provisions of any law governing fraudulent
conveyances or transfers), Junior Lenders shall hold the same in trust, as
trustee, for the benefit of the Senior Lender and shall promptly deliver the
same to or at the direction of the Senior Lender, for the benefit of the Senior
Lender in precisely the form received (except for the endorsement or assignment
thereof by such Junior Lender without recourse or warranty), it being understood
that it is the intention of the parties that until the Senior Indebtedness
(without regard to any modifications thereof arising by reason of or in
connection with an Insolvency Proceeding) is repaid in full, the Senior Lender
shall receive all proceeds relating to any realization upon, distribution in
respect of or interest in any of the Collateral as and to the extent set forth
in the Senior Loan Documents. In the event Junior Lenders fail to make any such
endorsement or assignment, the Senior Lender, or any of its officers or
employees, is hereby irrevocably authorized to make the same.

 

6



--------------------------------------------------------------------------------

ARTICLE III

NOTICE OF DEFAULT;

SUBSTITUTE PERFORMANCE CONSENT;

JUNIOR LENDER RIGHTS; REINSTATEMENT

 

Section 3.1 Notice of Default. In the event of an Event of Default under any
Senior Loan Document, the Senior Lender will provide to Junior Lenders a copy of
any related notice of default delivered to Borrower, and such notice shall be
sent to Junior Lenders in the manner provided for in Section 5.1. In the event
of an “Event of Default” (as defined in the Note Purchase Agreements) under any
Junior Loan Document, Junior Lenders will provide to the Senior Lender a copy of
any related notice of default delivered to Borrower and such notice shall be
sent to the Senior Lender in the manner provided for in Section 5.1.

 

Section 3.2 Performance by Junior Lenders; Waiver of Subrogation. The Senior
Lender shall accept performance by Junior Lenders of any of the obligations of
Borrower within the cure period, if any, set forth in the Senior Loan Documents
as though performed by Borrower but Junior Lenders shall have no obligation to
so perform. Notwithstanding any such performance by Junior Lenders of any such
obligations of Borrower, Junior Lenders hereby absolutely and irrevocably waive,
to the fullest extent permitted by applicable law, any rights it may have, by
contract, at law or in equity, to be subrogated to the Senior Lender’s rights
against Borrower under the Senior Loan Documents or to the Senior Lender’s liens
on any of the Collateral until payment in full of the Senior Indebtedness or
acquisition of the Senior Indebtedness by Junior Lenders.

 

Section 3.3 Consent by Junior Lenders. The Junior Lender hereby consents and
agrees that any lawful action taken by or on behalf of the Senior Lender in the
exercise of the Senior Lender’s rights and/or remedies under the Senior Loan
Documents (including, without limitation, any foreclosure or acquisition of
title to the Collateral or any part thereof by deed in lieu of foreclosure or
otherwise) are hereby deemed to be consented to and approved by Junior Lenders
in all respects.

 

Section 3.4 Junior Lender Rights.

 

(a) The provisions of this Agreement shall not affect the rights of Junior
Lender (i) to convert the Junior Notes to equity of Borrower and (ii) as
shareholders of the Borrower either generally or under the Borrower’s Amended
and Restated Stockholders’ Voting Agreement dated as of May 28, 2004 and such
other agreements, instruments and other documents defining the rights of
shareholders of the Borrower referenced in the Note Purchase Agreements
including, without limitation, registration rights agreements, co-sale
agreements, certificates of designation and other voting agreements set forth
therein.

 

(b) Subject to the terms of this Agreement, the Senior Lender agrees to enter
into a control agreement with the collateral agent for Junior Lenders with
respect to all accounts of the Borrower held by the Senior Lender.

 

(c) Promptly following payment in full of the Senior Indebtedness or acquisition
of the Senior Indebtedness by Junior Lenders, the Senior Lender agrees to
transfer to the collateral agent for Junior Lenders all stock certificates of
Subsidiaries of Borrower and any other Collateral held by Senior Lender.
Borrower hereby consents to such transfer by the Senior Lender. This Section
3.4(c) shall survive the termination of this Agreement pursuant to Section
5.10(b).

 

7



--------------------------------------------------------------------------------

Section 3.5 Reinstatement. Junior Lender agrees that if at any time all or any
part of any payment theretofore applied to pay the Senior Indebtedness is, or
must be, rescinded or returned for any reasons whatsoever, including without
limitation, the insolvency, bankruptcy or reorganization of the Borrower, this
Agreement shall, to the extent that such payment is or must be rescinded or
returned, be deemed to have continued in existence notwithstanding such
application, and this Agreement shall continue to be effective or be reinstated,
as the case may be, as though such application had not been made.

 

ARTICLE IV

ADDITIONAL REPRESENTATIONS AND COVENANTS

OF THE JUNIOR LENDER

 

Section 4.1 Representations and Covenants. Each Junior Lender for itself hereby
further represents, warrants, covenants and agrees with the Senior Lender as
follows:

 

(a) Without limiting the generality of any other provisions of this Agreement,
the Senior Lender may at any time and from time to time without the consent of,
or notice to such Junior Lender, and without incurring responsibility to such
Junior Lender:

 

(1) change the manner, place or terms of payment or performance of, and/or
change or extend the time of payment or performance of, renew or alter, any
portion of the Senior Indebtedness or any other obligations of any Person
evidenced or secured by the Senior Loan Documents, any security therefor, or any
liability incurred directly or indirectly in respect thereof;

 

(2) sell, exchange, release, surrender, realize upon or otherwise deal with in
any manner and in any order any property by whomsoever at any time pledged or
mortgaged to secure, or howsoever securing, the Senior Indebtedness or any other
obligations of any Person evidenced or secured by the Senior Loan Documents, or
any liabilities incurred directly or indirectly in respect thereof, and/or any
offset there against provided that such proceeds of any such disposition
referenced above will be used to pay down the Senior Indebtedness;

 

(3) exercise or refrain from exercising any rights against Borrower or others or
otherwise act or refrain from acting;

 

(4) settle or compromise any portion of the Senior Indebtedness or any other
obligations of any Person evidenced or secured by the Senior Loan Documents, any
security therefor or any liability incurred directly or indirectly in respect
thereto;

 

(5) apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of Borrower to the Senior Lender regardless of what liability or
liabilities of Borrower remain unpaid or unperformed; and/or

 

8



--------------------------------------------------------------------------------

(6) consent to or waive any breach of, or any act, omission or default under,
any of the Senior Loan Documents, or otherwise amend, modify or supplement any
of the Senior Loan Documents or any other instruments or agreements executed and
delivered in connection therewith or otherwise relating thereto.

 

(b) Each Junior Lender for itself hereby makes the following representations and
warranties to the Senior Lender as of the date hereof:

 

(1) Such Junior Lender has the power, authority and legal right to execute,
deliver and perform this Agreement. This Agreement has been duly authorized by
all necessary action of such Junior Lender, duly executed and delivered by such
Junior Lender and constitutes valid and binding obligations of such Junior
Lender enforceable against such Junior Lender in accordance with its terms,
subject to applicable bankruptcy, insolvency and similar laws affecting rights
of creditors generally, and subject, as to enforceability, to general principles
of equity (regardless of whether enforcement is sought in a proceeding in equity
or at law).

 

(2) Neither the execution, delivery or performance by such Junior Lender of this
Agreement nor compliance by it with the terms and provisions hereof, (i) will
contravene any provision of any law, statute, rule or regulation or any order,
writ, injunction or decree of any court or governmental instrumentality, (ii)
will conflict or be inconsistent with or result in any breach of any of the
terms, covenants, conditions or provisions of, or constitute a default under, or
result in the creation or imposition of (or the obligation to create or impose)
any lien upon any of the property or assets of the such Junior Lender pursuant
to the terms of any indenture, mortgage, deed of trust, credit agreement, loan
agreement, partnership agreement or any other agreement, contract or instrument
to which such Junior Lender is a party or by which it or any of its property or
assets is bound or to which it may be subject or (iii) will violate any
provision of the organizational documents of such Junior Lender.

 

(3) No order, consent, approval, license, authorization or validation of, or
filing, recording or registration with (except as have been obtained or made
prior to the date hereof), or exemption by, any governmental or public body or
authority, or any subdivision thereof, is required to authorize, or is required
in connection with, (i) the execution, delivery and performance by such Junior
Lender of this Agreement or (ii) the legality, validity, binding effect or
enforceability of this Agreement with respect to such Junior Lender.

 

(c) The Senior Lender hereby makes the following representations and warranties
to such Junior Lender as of the date hereof:

 

(1) The Senior Lender has the power, authority and legal right to execute,
deliver and perform this Agreement. This Agreement has been duly authorized by
all necessary action of Senior Lender, duly executed and delivered by Senior
Lender and constitutes valid and binding obligations of Senior Lender
enforceable against Senior Lender in accordance with its terms, subject to
applicable bankruptcy,

 

9



--------------------------------------------------------------------------------

insolvency and similar laws affecting rights of creditors generally, and
subject, as to enforceability, to general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

 

(2) Neither the execution, delivery or performance by Senior Lender of this
Agreement nor compliance by it with the terms and provisions hereof, (i) will
contravene any provision of any law, statute, rule or regulation or any order,
writ, injunction or decree of any court or governmental instrumentality, (ii)
will conflict or be inconsistent with or result in any breach of any of the
terms, covenants, conditions or provisions of, or constitute a default under, or
result in the creation or imposition of (or the obligation to create or impose)
any lien upon any of the property or assets of the Senior Lender pursuant to the
terms of any indenture, mortgage, deed of trust, credit agreement, loan
agreement, partnership agreement or any other agreement, contract or instrument
to which the Senior Lender is a party or by which it or any of its property or
assets is bound or to which it may be subject or (iii) will violate any
provision of the organizational documents of the Senior Lender.

 

(3) No order, consent, approval, license, authorization or validation of, or
filing, recording or registration with (except as have been obtained or made
prior to the date hereof), or exemption by, any governmental or public body or
authority, or any subdivision thereof, is required to authorize, or is required
in connection with, (i) the execution, delivery and performance by the Senior
Lender of this Agreement or (ii) the legality, validity, binding effect or
enforceability of this Agreement with respect to the Senior Lender.

 

ARTICLE V

MISCELLANEOUS

 

Section 5.1 Notices. All notices requested hereunder or pertaining hereto shall
be in writing, shall be deemed delivered and effective upon the earlier of (a)
delivery, or (b) refusal of the addressee to accept delivery or failure of
delivery after at least one attempt, in each case under this clause (b) as such
events are recorded in the ordinary business records of the delivery entity, if
such notice is sent by a nationally recognized express courier service, with all
charges prepaid or charged to the sender’s account, or by United States Mail,
certified or registered, return receipt requested, and with all postage and
other charges prepaid, in either case to the applicable addresses as set forth
in this Agreement, and shall be addressed as follows:

 

If to Senior Lender:

   Bank of America, N.A.      8300 Greensboro Drive      Mezzanine      McLean,
Virginia 22012      Attn: Ms. Jessica Tencza       

If to Junior Lenders:

   c/o Pequot Capital Management, Inc.      500 Nyala Farm Road      Westport,
Connecticut 06880      Attention: Ms. Amber Tencic

with a copy to:

   Attention: Messrs. Carlos Rodriques and Mr. Aryeh Davis

 

 

10



--------------------------------------------------------------------------------

with additional copies to:

          Thelen Reid & Priest      875 Third Avenue      New York, NY 10022  
   Attention: E. Ann Gill             General Electric Pension Trust      c/o GE
Asset Management Incorporated      3003 Summer Street      Stamford, CT 06905  
   Attention: Daniel L. Furman, Esq.             Dewey Ballantine LLP      1301
Avenue of the Americas      New York, NY 10019      Attention: Linda E. Ransom,
Esq.             New York Life Capital Partners      51 Madison Avenue, Room
3009      New York, NY 10010      Attention: Messrs. Quint Barker and Paul Stern
            New York Life Capital Partners      51 Madison Avenue, 31st Floor  
   New York, NY 10010      Attention: Barbara Friedman, Esq.

 

or to each such party at such other addresses as such party may designate in a
written notice to the other parties.

 

Section 5.2 Modification. No provision of this Agreement may be changed, waived,
discharged or terminated orally, by telephone or by any other means except by an
instrument in writing signed by the party against whom enforcement of the
change, waiver, discharge or termination is sought.

 

Section 5.3 Governing Law; Arbitration: Waiver of Jury Trial; Limitation of
Liability.

 

(a) Governing Law.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE COMMONWEALTH OF VIRGINIA, WITHOUT REGARD TO CHOICE OF LAW
PRINCIPLES.

 

(b) Arbitration; Jury Trial Waiver.

 

11



--------------------------------------------------------------------------------

  (i) THIS PARAGRAPH CONCERNS THE RESOLUTION OF ANY CONTROVERSIES OR CLAIMS
BETWEEN JUNIOR LENDER OR BORROWER (EACH A “PARTY”) AND SENIOR LENDER, WHETHER
ARISING IN CONTRACT, TORT OR BY STATUTE, INCLUDING BUT NOT LIMITED TO
CONTROVERSIES OR CLAIMS THAT ARISE OUT OF OR RELATE TO: (I) THIS AGREEMENT
(INCLUDING ANY RENEWALS, EXTENSIONS OR MODIFICATIONS); OR (II) ANY DOCUMENT
RELATED TO THIS AGREEMENT (COLLECTIVELY A “CLAIM”);

 

  (ii) AT THE REQUEST OF ANY PARTY OR SENIOR LENDER, ANY CLAIM SHALL BE RESOLVED
BY BINDING ARBITRATION IN ACCORDANCE WITH THE FEDERAL ARBITRATION ACT (TITLE 9,
U.S. CODE) (THE “ACT”). THE ACT WILL APPLY EVEN THOUGH THIS AGREEMENT PROVIDES
THAT IT IS GOVERNED BY THE LAW OF A SPECIFIED STATE;

 

  (iii) ARBITRATION PROCEEDINGS WILL BE DETERMINED IN ACCORDANCE WITH THE ACT,
THE APPLICABLE RULES AND PROCEDURES FOR THE ARBITRATION OF DISPUTES OF JAMS OR
ANY SUCCESSOR THEREOF (“JAMS”), AND THE TERMS OF THIS PARAGRAPH. IN THE EVENT OF
ANY INCONSISTENCY, THE TERMS OF THIS PARAGRAPH SHALL CONTROL;

 

  (iv) THE ARBITRATION SHALL BE ADMINISTERED BY JAMS AND CONDUCTED IN ANY U.S.
STATE WHERE REAL OR TANGIBLE PERSONAL PROPERTY COLLATERAL FOR THIS AGREEMENT IS
LOCATED OR IF THERE IS NO SUCH COLLATERAL, IN THE COMMONWEALTH OF VIRGINIA. ALL
CLAIMS SHALL BE DETERMINED BY ONE ARBITRATOR; HOWEVER, IF CLAIMS EXCEED
$5,000,000, UPON THE REQUEST OF ANY PARTY OR SENIOR LENDER, THE CLAIMS SHALL BE
DECIDED BY THREE ARBITRATORS. ALL ARBITRATION HEARINGS SHALL COMMENCE WITHIN 90
DAYS OF THE DEMAND FOR ARBITRATION AND

 

12



--------------------------------------------------------------------------------

CLOSE WITHIN 90 DAYS OF COMMENCEMENT AND THE AWARD OF THE ARBITRATOR(S) SHALL BE
ISSUED WITHIN 30 DAYS OF THE CLOSE OF THE HEARING. HOWEVER, THE ARBITRATOR(S),
UPON A SHOWING OF GOOD CAUSE, MAY EXTEND THE COMMENCEMENT OF THE HEARING FOR UP
TO AN ADDITIONAL 60 DAYS. THE ARBITRATOR(S) SHALL PROVIDE A CONCISE WRITTEN
STATEMENT OF REASONS FOR THE AWARD. THE ARBITRATION AWARD MAY BE SUBMITTED TO
ANY COURT HAVING JURISDICTION TO BE CONFIRMED AND ENFORCED;

 

  (v) THE ARBITRATOR(S) WILL HAVE THE AUTHORITY TO DECIDE WHETHER ANY CLAIM IS
BARRED BY THE STATUTE OF LIMITATIONS AND, IF SO, TO DISMISS THE ARBITRATION ON
THAT BASIS. FOR PURPOSES OF THE APPLICATION OF THE STATUTE OF LIMITATIONS, THE
SERVICE ON JAMS UNDER APPLICABLE JAMS RULES OF A NOTICE OF CLAIM IS THE
EQUIVALENT OF THE FILING OF A LAWSUIT. ANY DISPUTE CONCERNING THIS ARBITRATION
PROVISION OR WHETHER A CLAIM IS ARBITRABLE SHALL BE DETERMINED BY THE
ARBITRATOR(S). THE ARBITRATOR(S) SHALL HAVE THE POWER TO AWARD LEGAL FEES
PURSUANT TO THE TERMS OF THIS AGREEMENT;

 

  (vi) THIS PARAGRAPH DOES NOT LIMIT THE RIGHT OF ANY PARTY OR SENIOR LENDER TO:
(I) EXERCISE SELF-HELP REMEDIES, SUCH AS BUT NOT LIMITED TO, SETOFF; (II)
INITIATE JUDICIAL OR NONJUDICIAL FORECLOSURE AGAINST ANY REAL OR PERSONAL
PROPERTY COLLATERAL; (III) EXERCISE ANY JUDICIAL OR POWER OF SALE RIGHTS, OR
(IV) ACT IN A COURT OF LAW TO OBTAIN AN INTERIM REMEDY, SUCH AS BUT NOT LIMITED
TO, INJUNCTIVE RELIEF, WRIT OF POSSESSION OR APPOINTMENT OF A RECEIVER, OR
ADDITIONAL OR SUPPLEMENTARY REMEDIES; AND

 

13



--------------------------------------------------------------------------------

  (vii) BY AGREEING TO BINDING ARBITRATION, THE PARTIES AND SENIOR LENDER
IRREVOCABLY AND VOLUNTARILY WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY CLAIM. FURTHERMORE, WITHOUT INTENDING IN ANY WAY TO LIMIT THIS
AGREEMENT TO ARBITRATE, TO THE EXTENT ANY CLAIM IS NOT ARBITRATED, THE PARTIES
AND LENDER IRREVOCABLY AND VOLUNTARILY WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF SUCH CLAIM. THIS PROVISION IS A MATERIAL INDUCEMENT FOR
THE PARTIES AND LENDER ENTERING INTO THIS AGREEMENT.

 

(c) Limitation of Liability.

 

TO THE FULLEST EXTENT PERMITTED BY LAW, NO CLAIM MAY BE MADE BY ANY PARTY
AGAINST THE SENIOR LENDER OR ANY AFFILIATE, DIRECTOR, OFFICER, EMPLOYEE,
ATTORNEY OR AGENT OF IT FOR ANY SPECIAL, INCIDENTAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES IN RESPECT OF ANY CLAIM ARISING FROM OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY STATEMENT, COURSE OF CONDUCT, ACT,
OMISSION, OR EVENT OCCURRING IN CONNECTION HEREWITH OR THEREWITH (WHETHER FOR
BREACH OF CONTRACT, TORT OR ANY OTHER THEORY OF LIABILITY). EACH PARTY HEREBY
WAIVES, RELEASES AND AGREES NOT TO SUE UPON ANY CLAIM FOR ANY SUCH DAMAGES,
WHETHER SUCH CLAIM PRESENTLY EXISTS OR ARISES HEREAFTER AND WHETHER OR NOT SUCH
CLAIM IS KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.

 

Section 5.4 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original. Such counterparts shall
constitute but one and the same instrument and shall be binding upon, and shall
inure to the benefit of, each of the undersigned individually as fully and
completely as if all had signed one instrument.

 

Section 5.5 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Junior Lenders and the Senior Lender and their
respective successors and assigns, including, as to the Senior Lender, without
limitation, any holder of the Senior Note and any Affiliate of the Senior Lender
which acquires all or part of the Collateral by any sale, assignment or
foreclosure under the Senior Lien, by deed or other assignment in lieu of
foreclosure, or otherwise.

 

14



--------------------------------------------------------------------------------

Section 5.6 No Third Party Beneficiaries. Nothing contained in this Agreement
shall be deemed to indicate that this Agreement has been entered into for the
benefit of any Person other than the Senior Lender and the Junior Lenders.

 

Section 5.7 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction and this Agreement shall be interpreted to carry out the
intentions of the parties to the greatest extent possible.

 

Section 5.8 No Waiver.

 

(a) No waiver shall be deemed to be made by the Senior Lender of any of its
rights hereunder, or under the Senior Loan Documents, unless the same shall be
in writing and signed by the Senior Lender, and each waiver, if any, shall be a
waiver only with respect to the specific instances involved and shall in no way
impair the rights of the Senior Lender in any other respect or at any other
time.

 

(b) No waiver shall be deemed to be made by the Junior Lenders of any of its
rights hereunder, or under the Junior Loan Documents, unless the same shall be
in writing and signed by Junior Lenders, and each waiver, if any, shall be a
waiver only with respect to the specific instances involved and shall in no way
impair the rights of Junior Lenders in any other respect or at any other time.

 

Section 5.9 Agreement by Borrower. By its execution of this Agreement, Borrower
agrees to be bound by the terms hereof, to observe the lien priorities and the
priorities of payments set forth herein and to conduct its affairs consistently
with the terms hereof.

 

Section 5.10 Termination. This Agreement shall terminate upon the earliest of
(a) the conversion of all of the Junior Notes to equity of Analex, (b) payment
in full of the Senior Indebtedness or acquisition of the Senior Indebtedness by
Junior Lenders and (c) payment in full of the Junior Notes.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

[SIGNATURES APPEAR ON FOLLOWING PAGES]

 

15



--------------------------------------------------------------------------------

SENIOR LENDER:       Bank of America, N.A.             By:   /s/    Diane E.
Bauman                          

--------------------------------------------------------------------------------

           

Name:

 

Diane E. Bauman

--------------------------------------------------------------------------------

           

Title:

 

Senior Vice President

--------------------------------------------------------------------------------

 

 

16



--------------------------------------------------------------------------------

JUNIOR LENDER:       PEQUOT PRIVATE EQUITY FUND III, L.P.             By:  
Pequot Capital Management, Inc., its Investment Manager             By:  

/s/    Richard Joslin          

--------------------------------------------------------------------------------

           

Name:

 

Richard Joslin

--------------------------------------------------------------------------------

           

Title:

 

Principal

--------------------------------------------------------------------------------

 

 

17



--------------------------------------------------------------------------------

JUNIOR LENDER:       PEQUOT OFFSHORE PRIVATE EQUITY PARTNERS FUND III, L.P.    
        By:   Pequot Capital Management, Inc., its Investment Advisor          
  By:  

/s/    Richard Joslin          

--------------------------------------------------------------------------------

           

Name:

 

Richard Joslin

--------------------------------------------------------------------------------

           

Title:

 

Principal

--------------------------------------------------------------------------------

 

18



--------------------------------------------------------------------------------

JUNIOR LENDER:       NEW YORK LIFE CAPITAL PARTNERS II, L.P.             By:  
Pequot Capital Management, Inc., its Investment Advisor             By:  

/s/    James M. Barker, V          

--------------------------------------------------------------------------------

                James M. Barker, V                 Vice President

 

19



--------------------------------------------------------------------------------

JUNIOR LENDER:       GENERAL ELECTRIC PENSION TRUST             By:   GE Asset
Management Incorporated, its Investment Manager             By:  

/s/    David Wiederecht          

--------------------------------------------------------------------------------

                David Wiederecht                 Vice President

 

20



--------------------------------------------------------------------------------

BORROWER:       ANALEX CORPORATION             By:   /s/    Sterling E.
Phillips, Jr.                          

--------------------------------------------------------------------------------

           

Name:

  Sterling E. Phillips, Jr.            

Title:

 

--------------------------------------------------------------------------------

President and CEO

--------------------------------------------------------------------------------

 

21



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTOR:       ADVANCED BIOSYSTEMS, INC.             By:  
/s/    Sterling E. Phillips, Jr.                          

--------------------------------------------------------------------------------

           

Name:

 

Sterling E. Phillips, Jr.

--------------------------------------------------------------------------------

           

Title:

 

President and CEO

--------------------------------------------------------------------------------

 

22



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTOR:       SYCOM SERVICES, INC.             By:  
/s/    Sterling E. Phillips, Jr.                          

--------------------------------------------------------------------------------

           

Name:

 

Sterling E. Phillips, Jr.

--------------------------------------------------------------------------------

           

Title:

 

President and CEO

--------------------------------------------------------------------------------

 

23



--------------------------------------------------------------------------------

DESCRIPTION OF COLLATERAL

 

All of Borrower’s present and future right, title and interest in and to the
following property, whether now owned or held or hereafter existing or acquired
and wherever located: (i) the Accounts, Chattel Paper, Commercial Tort Claims,
Contract Rights, Deposit Accounts, Equipment, Inventory, Investment Property,
Instruments, Documents, Letter-of-Credit Rights and General Intangibles; (ii)
all Fixtures of every kind and description; (iii) all supporting obligations;
and (iv) all products and Proceeds of the foregoing (“collateral”).

 

The following words and terms shall have the following meanings:

 

“Accounts” shall mean (:) all rights of Borrower, whether presently owned or
existing or hereafter acquired or arising by or in favor of Borrower, to payment
for Goods sold or leased or for services rendered which are not evidenced by an
Instrument or Chattel Paper, whether or not earned by performance; and (ii) all
other property now or hereafter constituting an “account” as defined in the UCC.

 

“Chattel Paper” shall mean (i) a writing or writings which evidence both a
monetary obligation and a security interest in or a lease of specific Goods,
including any Instrument or series of Instruments evidencing such monetary
obligations; and (ii) all other property, including electronic chattel paper,
now or hereafter constituting “chattel paper” as defined in the UCC.

 

“Commercial Tort Claims” shall mean all commercial tort claims (as defined by
the UCC) now owned or hereafter acquired by Borrower.

 

“Contract Rights” shall mean all rights of Borrower to payment under any
contract not yet earned by performance which are not evidenced by an Instrument
or Chattel Paper.

 

“Deposit Accounts” shall mean all deposit accounts (as defined by the UCC) now
owned or hereafter acquired by Borrower.

 

“Documents” shall mean all documents (as defined by the UCC) now owned or
hereafter acquired by Borrower.

 

“Equipment” shall mean all Goods now or hereafter owned by Borrower whether now
or hereafter deemed to constitute Fixtures, whenever acquired and wherever
located, used or bought for use primarily in its business and not included in
Inventory, together with all attachments, accessories and parts used or intended
to be used with said Goods, whether now or hereafter installed therein or
thereon or affixed thereto, as well as all substitutions and replacements
thereof in whole or in part.

 

“Fixtures” shall mean all Goods that become so related to particular real estate
that an interest therein arises under real estate law.

 

“General Intangibles” shall mean (i) all personal property (including things in
action)

 

24



--------------------------------------------------------------------------------

now owned or hereafter acquired by Borrower, other than Goods, Accounts, Chattel
Paper, Contract Rights, Documents, Instruments and money; and (ii) all other
property, including payment intangibles, now or hereafter constituting a
“general intangible” as defined in the UCC.

 

“Goods” shall mean (i) all things now owned or hereafter acquired by Borrower
and wherever located which are movable or which are Fixtures, but does not
include money, Documents, Instruments, Accounts, Chattel Paper or General
Intangibles; and (II) all other property now or hereafter constituting “goods”
as defined in the UCC.

 

“Instruments” shall mean all (i) negotiable instruments; (ii) certificated
securities; (iii) other writings which evidence a right to the payment of money
which are not themselves security agreements or leases and which are of a type
which are in the ordinary course of business transferred by delivery with any
necessary endorsement or assignment, now owned or hereafter acquired by
Borrower; and (iv) other property now or hereafter constituting an “instrument”
as defined in the UCC.

 

“Inventory” shall mean (:) all Goods now or hereafter owned by Borrower,
whenever acquired and wherever located, held for sale or lease or furnished or
to be furnished under contracts of service, and all raw materials, work in
process and materials now or hereafter owned by Borrower, whenever acquired and
wherever located, and used or consumed in its business; and (ii) all other
property now or hereafter constituting “inventory” as defined in the UCC.

 

“Investment Property” shall mean all property now or hereafter constituting
“investment property” as defined in the UCC, but does not include certificated
securities.

 

“Letter-of-Credit Rights” shall mean all letter-of-credit rights (as defined by
the UCC) now owned or hereafter acquired by Borrower.

 

“Proceeds” shall mean whatever is received when Collateral or Proceeds are sold,
exchanged, collected or otherwise disposed of, both cash and non-cash,
including, without limitation, the proceeds of insurance payable by reason of
loss of or damage to Collateral or Proceeds.

 

“UCC” shall mean the Uniform Commercial Code as now in effect and as the same
may be amended from time to time hereafter in any relevant jurisdiction.

 

25